                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:19-CV-249-FL


 MATTHEW BRADLEY                                )
                                                )
                       Plaintiff,               )
                                                )
       v.                                       )                     ORDER
                                                )
 ANALYTICAL GRAMMAR, INC.,                      )
                                                )
                       Defendant.               )


       This matter is before the court on plaintiff’s response to the court’s February 18, 2021,

order, filed on behalf of Richard P. Liebowitz (“Liebowitz”), plaintiff’s counsel by special

appearance.

                                        BACKGROUND

       On November 30, 2020, the Committee on Grievances temporarily suspended Liebowitz

from the practice of law in the United States District Court for the Southern District of New York,

pending outcome of disciplinary proceedings against him. Thereafter, pursuant to Local Civil Rule

83.7b(b)(ii), on January 27, 2021, the clerk of this court ordered Liebowitz to demonstrate why

imposition of identical discipline is unwarranted, warning Liebowitz that failure to respond within

30 days will result in imposition of identical discipline. (Resp. Ex. B (DE 65-2 at 1) (“clerk’s

show cause order”) (emphasis added). On February 18, 2021, this court ordered Liebowitz to show

cause, on or before March 4, 2021, why he should not be disqualified from representing plaintiff

in this matter. (DE 62 (“court’s show cause order”).




            Case 5:19-cv-00249-FL Document 68 Filed 03/19/21 Page 1 of 3
        Liebowitz did not respond to the clerk’s show cause order within 30 days as directed.

(Resp. (DE 65) ¶ 4).1 Plaintiff filed the instant response to the court’s show cause order on March

4, 2021, in which Liebowitz “requests leave of Court to continue to appear as counsel for the

limited purpose of helping Plaintiff to oppose any ancillary motion practice brought by

Defendant.” (Id. ¶ 5).

                                        COURT’S DISCUSSION

        Local Civil Rule 83.7b(b)(ii) provides that upon the filing with the clerk of a copy of an

order demonstrating that an attorney admitted to practice before this court has been disciplined by

another court, this court shall issue an order to show cause directing the attorney to demonstrate

why “imposition of the identical discipline” would be unwarranted. Then, upon expiration of that

30 day time period, “this court shall impose the identical discipline,” if the attorney makes no such

demonstration. Local Civil Rule 83.7b(d).

        Here, where Liebowitz failed to respond to the clerk’s show cause order within 30 days,

Local Civil Rule 83.7b(d) requires interim suspension of Liebowitz from practice of law in this

court. In light of this interim suspension, Liebowitz fails to demonstrate a basis under this court’s

rules for continuing his representation in any respect, including in the limited respect requested, in

this matter.

         Therefore, in this matter, the court DISQUALIFIES Liebowitz from representing plaintiff,

effective immediately. Plaintiff is DIRECTED, within 40 days of the date of this order, to either

cause notice of appearance to be filed by new counsel on his behalf, or to file a notice of self-

representation as required in accordance with Local Civil Rule 5.2(b).



1
         On March 3, 2021, the court granted defendant’s motion for summary judgment and entered judgment in
favor of defendant. On March 9, 2021, defendant moved to dismiss its first counterclaim without prejudice, and it
moved for judgment on its second and third counterclaims. (DE 66).

                                                       2

            Case 5:19-cv-00249-FL Document 68 Filed 03/19/21 Page 2 of 3
       To facilitate service upon plaintiff, the court DIRECTS Albert P. Allan, plaintiff’s Local

Civil Rule 83.1(d) counsel, to file on the record plaintiff’s last known mailing address, within 7

days of the date of this order. Upon receipt of said filing, the clerk is DIRECTED to serve a copy

of this order upon plaintiff, along with the required self-representation form for pro se litigants in

the event plaintiff elects to proceed pro se.    The court STAYS all substantive case activities,

including briefing deadlines on defendant’s motion to dismiss and motion for judgment (DE 66),

and decision thereon, pending resolution of issues related to plaintiff’s representation.

       SO ORDERED, this the 19th day of March, 2021.



                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                  3

           Case 5:19-cv-00249-FL Document 68 Filed 03/19/21 Page 3 of 3
